DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Application #16/821,906 filed on 17 March 2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10, 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2014/0090283 to Gomez.
Regarding Claim 1, Gomez discloses an extractor assembly in a firearm with a bolt reciprocatingly sliding axially (see figures 17-24), the extractor assembly which comprises:
an oblong rocking member (240) comprising a hook radially moveable with respect to said bolt (see fig. 22c, 252/251/249);
said oblong rocking member being pivotingly secured to said bolt at a pivot (242).
Regarding Claims 2, 5, Gomez discloses the improvement of claim 1, wherein said hook is biased radially inwardly by a biasing force, wherein said biasing force is provided by a spring between said bolt and said rocking member (fig.19, spring 243).
Regarding Claim 3, Gomez discloses the improvement of claim 2, wherein said biasing force is overcomeable by a mechanical ejector (260, see paragraph 99).
Regarding Claim 6, Gomez discloses the improvement of claim 5, wherein said rocking member comprises:
a distal end portion carrying said hook (fig.22c, 250);
a proximal end portion (fig 22c, 246); and
a medial portion secured to said pivot (fig.22c, 242).
Regarding Claim 7, Gomez discloses the improvement of claim 6, wherein said spring comprises a first terminus bearing against said bolt and a second terminus bearing against said proximal end portion of said extractor member (see fig.19).
Regarding Claims 8-9, Gomez discloses the improvement of claim 7/8, wherein said pivot comprises a pivot pin (254) defining an extractor axis of rotation that is perpendicular to said bolt axis (see at least paragraph 125); said pivot pin having a substantially cylindrical post rotatively engaging a substantially cylindrical bearing (see fig.19).
Regarding Claim 10, Gomez discloses the improvement of claim 1, wherein said rocking member moves within a recess formed into said bolt (see fig.19, 212).
Regarding Claim 15, Gomez discloses a method for securing a spent ammunition cartridge case against a seat of a bolt (223, at least paragraph 122) during a firing cycle prior to ejection of said case from a firearm, said cartridge case having a proximal rim adjacent to a circumferential groove (at least paragraphs 92, 116, 125), an improvement which comprises:
contacting a proximal rim of said case against said seat (at least paragraphs 92, 125); and,
simultaneously to said contacting, engaging said circumferential groove of said case by a hook of an extractor member pivotingly mounted to said bolt (at least paragraphs 92, 116, 125).
Regarding Claim 16, Gomez discloses the improvement of claim 15, which further comprises radially biasing said hook against said case (at least paragraph 125).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11-14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0090283 to Gomez.
Regarding Claim 11, Gomez discloses the improvement of claim 1, but fails to specifically disclose wherein the rocking member rocks within a plane angularly inclined between about 66.5 and 68.5 degrees from vertical.  However, Gomez discloses the extractor of claim 1, and it would have been obvious to one having ordinary skill that the Gomez invention rocks within the claimed angles since it meets the claimed structural limitations and performs the same function as the device claimed.
Regarding Claim 12, Gomez discloses the improvement of claim 1, wherein said hook comprises a concave arcuate tip shaped and dimensioned to intimately nest against a convex surface of said circumferential groove (at least paragraph 125 and figure 17); but fails to specifically disclose wherein the tip is further dimensioned to have an axial dimension less than the axial dimension of said circumferential groove.  However, Gomez states the hook tip engages with the cartridge rim (at least paragraph 125).  It would have been obvious to one having ordinary skill to ensure the tip is shorter in an axial dimension than the cartridge rim for the obvious advantage of ensuring the rocking body may fully seat against the bolt via the spring force while engaging the cartridge rim for proper extraction.
Regarding Claims 13-14, Gomez discloses the improvement of claim 12/13, wherein said arcuate tip and curved outer surface of said cartridge have commensurate radii of curvature (see at least paragraph 125 and figure 17), and hook further comprises a pair of convex corners at the angular extremities of said arcuate tip (corners 253; see fig 23A for fit of 253 within recess 222).
Regarding Claims 4, 17, Gomez discloses the improvement of claim 3/16, but fails to specifically disclose the biasing force is overcome by direct gas impingement forces comprising a radial component impacting said case portion during a firing cycle.  Gomez discloses a mechanical ejector 260 used in a direct gas impingement firearm.  However, incorporating the extractor properties disclosed in Gomez into a bolt for a blowback bolt firearm would have been obvious to one having ordinary skill, as merely substituting the extractor design into an equivalent firearm structure for the same purpose.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for pertinent art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998.  The examiner can normally be reached on M-F: 7:30 - 4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN COOPER/Primary Examiner, Art Unit 3641